Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1 and 2 are currently under examination, wherein no claim has been amended in applicant’s amendment filed on September 22nd, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1 and 2 under 35 U.S.C. 103 as stated in the Office action dated July 19, 2022 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 4,832,909).
	With respect to claims 1 and 2, Schmidt et al. (‘909) discloses a component prepared by using powder metallurgy techniques and powders of a maraging steel comprising by weight up to 0.02% C, 15-20% Ni, 0.5-5.0% Co, 0.5-4.0% Mo, 0.90-1.35% Ti, up to 0.3% Al, 0.03-0.35% Nb, up to 0.015% B and a balance of Fe and inevitable impurities wherein the steel has a high strength and hardness (e.g. at least about 40 HRC) (abstract, col. 4, lines 64-67, col. 6, lines 23-34 and col. 8, lines 38-44). The component disclosed by Schmidt et al. (‘909) would meet the claimed laminate shaped article because a powder metallurgy process is known as a layer-by-layer process. Schmidt et al. (‘909) further discloses that powder metallurgy techniques are used to minimize alloy segregations (col. 6, lines 23-34), at least suggesting that if a Ti rich portion as claimed is present in the alloy of Schmidt et al. (‘909), its length would be minimized (e.g. less than about 20 µm). The ranges of the elemental content except that for Ti, the hardness and the length disclosed or suggested by Schmidt et al. (‘909) overlap the claimed ranges respectively. The highest Ti content disclosed by Schmidt et al. (‘909) is close to the lowest Ti content as claimed in claim 1 as amended. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within or close to the disclosed ranges of Schmidt et al. (‘909) with an expectation of success because Schmidt et al. (‘909) discloses the same utility over the entire disclosed ranges.
Response to Arguments
4.	The applicant’s arguments filed on September 22nd, 2022 have been fully considered but they are not persuasive.	
The applicant argues that the Ti content of 1.43% was shown to adversely affect the toughness in Schmidt et al. (‘909)’s experiments (Ex. A, Tables I and IV). In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. Schmidt et al. (‘909) attributes the significant improvement in the longitudinal impact toughness and fracture toughness entirely to the fact that the Ex. A maraging steel is cobalt-free while the Ex. 1 and 2 maraging steels contains 1.49% and 2.91% cobalt respectively without mentioning the influence of the differences in the Ti content among these maraging steels on the toughness at all (col. 8, lines 18-24). The rejection of the claimed Ti content range of 1.5-5.0% and the examiner’s response to applicant’s argument that Schmidt et al. (‘909) teaches away from the Ti content range as stated in the Office action dated July 19, 2022 are proper and therefore maintained herein.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


11/1/2022